                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


DANYELL CANNADY,                             )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 18-2777-JDT-cgc
                                             )
SHELBY COUNTY, ET AL.,                       )
                                             )
       Defendants.                           )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Danyell Cannady, a prisoner acting pro se, filed a civil complaint on

November 8, 2018. (ECF No. 1.) The Court subsequently issued an order granting leave

to proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.)

       On February 6, 2019, the Court issued an order dismissing the complaint for failure

to state a claim but granting leave to file an amended complaint within 21 days. (ECF

No. 8.) The order notified Cannady that if he “fails to file an amended complaint within

the time specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter

judgment.” (Id. at 7.) However, Cannady has not filed an amended complaint, and the

time within which to do so has expired. Therefore, judgment will be entered in accordance
with the February 6, 2019, order dismissing the complaint for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Cannady in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).                The same

considerations that led the Court to dismiss this case for failure to state a claim also compel

the conclusion that an appeal would not be taken in good faith.              Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure

24(a), that any appeal in this matter by Cannady would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Cannady nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).              See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other grounds

by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for implementing

the PLRA, §§ 1915(a)-(b). Therefore, Cannady is instructed that if he wishes to take

advantage of the installment procedures for paying the appellate filing fee, he must comply

with the procedures set out in the PLRA and McGore by filing an updated in forma

pauperis affidavit and a current, certified copy of his inmate trust account for the six

months immediately preceding the filing of the notice of appeal.




                                              2
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Cannady, this is

the second dismissal of one of his cases as frivolous or for failure to state a claim.1 This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




       1
         Cannady v. Shelby Cnty., No. 2:18-cv-2776-JDT-cgc (W.D. Tenn. Feb. 6, 2019)
(dismissed for failure to state a claim).

                                             3
